On Rehearing.
LAND, J.
An application for rehearing was granted on behalf of defendant, in order that we might review that part of our former decision in which we required the defendant, supervisor of public accounts, in collecting the 3 per cent, severance tax, to give credit to plaintiff for the 2 per cent, license severance tax already paid, as of the date when it was paid.
A re-examination of the petition and prayer in this case discloses the fact that this is an injunction proceeding whose sole object is to restrain the defendant', supervisor of public accounts, from collecting the 3 per cent, severance tax imposed under Act 140 of 1922, on the ground that said tax and said act are unconstitutional.
The petition in this case neither alleges the payment of said license severance tax by plaintiff, nor claims credit for same on the amount of the severance tax to be collected duriiig the year 1923. No such issue, therefore, is before us for decision in this case.
■ As was said by the United States Supreme Court:
“The duty of this court, as of every judicial tribunal, is. limited to determining rights of persons or of property, which are actually controverted in the particular case before it. * * * No stipulation of parties or counsel, whether in the ease before the court, or in any other case, can enlarge the power, or affect the duty of the court in this regard.” California v. San Pablo & T. R., 149 U. S. 308, 13 Sup. Ct. 876, 37 L. Ed. 749.
Therefore, any discussion in this opinion as to whether plaintiff is entitled to judgment decreeing a credit for the license severance taxes paid, or whether the plaintiff can offset the amount of the severance tax to be collected by the state in 1923, with the debt due by the state to plaintiff for the amount of the license severance taxes paid, would be a discussion merely of a moot question.
Nor has this situation been altered by the admission in the record that plaintiff paid the license severance taxes, as said admission was objected to by counsel for defendant as irrelevant to the issues, and said objection is obviously sound and well taken. It cannot be contended, therefore, that the issues as created by the pleadings have been enlarged by the admission made in the case.
The money paid by plaintiff as license severance taxes, though wrongfully collected by the state, has gone into the public fisc, and, presumably, has been appropriated. Its withdrawal from the state treasury is prohibited by the Constitution, “except in pursuance of specific appropriation made by law.” Const. 1921, art. 4, § 1.
This court, without any such issue properly before it, is powerless to remedy the situation, however equitable the considerations may be to induce a decree allowing a credit to plaintiff, even if the court might have such power in a proper case.
The sole method of relief, under the cir*265cumstances of the case, is clearly pointeld out hy the Constitution. It is hy a specific appropriation by the Legislature. This is the orderly and constitutional remedy, and the only lawful means that may be resorted to in order to accomplish the desired end.
While this court is of the opinion that full Justice should be done to plaintiff and to -the other oil companies which have paid the license séverance tax, yet we realize that this is a matter that properly addresses itself, in this case, to the good conscience and sense of justice of the Legislature, and not to the equity powers of this court.
The Legislature being a co-ordinate branch of the state government, and charged under the organic law with the special duty of appropriating the state’s alimony to meet public needs and to pay public debts, this court cannot assume, in advance, that the members of the lawmaking body of the state will be either tardy in action, or derelict in the discharge of their plain duty to make the necessary appropriations to reimburse plaintiff and the other oil companies for taxes illegally collected from them by the state. We cannot presume, at this time, that the representatives of the state are capable of repudiating just debts due by the state to its own citizens.
It is therefore ordered, adjudged, and decreed that our former decree be amended so as to deny and reject the credit given to plaintiff for the payment of the 2 per cent, license severance tax, and it is now ordered that said decree, as amended, be adopted as the judgment of this court.
O’NIELL, O. J., dissents.
ST. PAUL, J., dissents.
BRUNOT, J., takes no part.